DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to the amendment filed on 10/11/2022. Claims 1, 5 8, 10,14, have been amended, claims 23-24 are new. As such, claims 1-24 are pending in the instant application.
	Applicant has amended the claims to address rejections under 35 USC 112(b); the previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO 2021092586 A1) in view of Khorassani (US 2017/0252261 A1) and Rodan et al. (US 2020/0222269 A1).
With respect to claim 1, Brown teaches A suction assembly (Fig.1, 10) comprising: a therapy unit (12) comprising: a housing extending along a longitudinal direction (housing 12 extends from top to bottom in a longitudinal direction); an inlet (60, Fig.6) provided at a first end of the housing (bottom of housing shown in Fig.6); a pump (Fig.13, 56; [0036] “air pump”) in fluid communication with the inlet ([0036],” The air pump 56 is in fluid communication with a port 60 (FIG. 6) in the lower portion 16 of the housing 12, such as via tubes 62”); and a body (52 and 54, Fig.’s 2, 6, and 20; [0035], massage formation and massage nodes) provided at the first end of the housing (bottom of housing shown in Fig.6) and that is configured to apply a supplemental therapy to a skin surface ([0035], massage); and a cup (Fig.1, 34; [0032]) that defines a first opening (proximal portion 36) and a second opening (rim 44) see Fig.13, embodiments of cup 34, 134, and 234, where the first opening is the top of each cup shown and the second opening is the bottom opening of each cup shown that interfaces with the users skin), the first opening is configured to be removably connected to an intermediate portion of the housing (16; [0034], the proximal portion 36 of the cup is attached to portion 16 of the housing) and the second opening is configured to interface with the skin surface to define a chamber within the cup ([0032], “cup attachment 34 is removably received on the housing 12” and “the cup attachment 34 may have a generally cylindrical distal portion 40 with a hollow interior 42 and a bottom rim 44 arranged to be placed against a user's skin.”), and, wherein the pump (56) is configured to reduce a pressure within the chamber to draw the skin surface into the chamber by pumping gas from the chamber into the inlet (60; as described in [0036]).
Brown does not teach an outlet provided at the second end of the housing in communication with the pump to exhaust gas and does not teach, wherein the body is movable in the longitudinal direction and wherein in response to the skin surface being drawn into the chamber the body moves in the longitudinal direction to maintain contact with the skin surface.
However, Khorassani teaches a similar suction massage device (Fig.15) comprising a body (the body includes fingers 6c, movable plate 104 and springs 109; the fingers 6c provide massage [0011])and wherein the body is movable in the longitudinal direction and wherein in response to the skin surface being drawn into the chamber the body moves in the longitudinal direction to maintain contact with the skin surface (“The movable plate 104 is subject to reduced pressure P2 on the side facing the ceiling 101 to cause the movement of the fingers 6c towards the skin 103”, [0069]. The movable plate moves downward due to suction from a vacuum pump to bring the fingers into contact with the skin when the skin is drawn into the suction chamber 5c, and is operated in this manner in response to the skin being drawn into the suction chamber 5c by the operator) to provide an additional compression treatment to a user while simultaneously applying a suction treatment ([0074]). Additionally, the body is fully capable of being moved directly by the skin surface when it is being drawn into the chamber, as the pressure of the skin surface when it is being sucked into the lower chamber is fully capable of overcoming the force of the of the fingers and the pressure P2.
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the body of Brown to include the movable plate 104, fingers 6c, springs 109 and chamber 105  and a second suction port 113 in chamber 105 within the bottom of the housing of Brown to provide a body movable in the longitudinal direction in response to the skin surface being drawn into the chamber as taught Khorassani to maintain contact with the skin surface and to provide an adjustable contact with the skin surface for the benefit of two simultaneous treatments including compression and suction. With this modification protrusions 54 of Brown would be the tips of the fingers that would protrude and move through bottom plate 52 of Brown in the same way that fingers 6c protrude and move through bottom plate 101 of Khorassani. The port 60 of Brown would still be centrally located within plate 52 and the tube 62 (Fig.19, Brown) extending from port 60 would also extend through plate 104 and chamber 15 to the pump 56 in such a way that plate 104 would move up and down around the tube 62. A second suction port 113 for chamber 105 would be located in a different location away from tube 62.
Rodan teaches a suction device (Fig.1) comprising a housing (12) and a vacuum pump (Fig. 3, 30) with an inlet (Fig.3, 16A) for the vacuum pump (30) on one side of the housing (left side in Fig.3) and an outlet (vent 44) to exhaust gas from the pump (30) on the other side of the housing (right side of housing) as a known location for an outlet as an outlet is required to create the suction within an air pump ([0048]-[0049]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the housing on Brown as modified to further include an outlet at the second end of the housing as taught by Rodan as a known location for an outlet which, as further taught by Rodan, is a required component for an air pump to create suction by drawing in air into an inlet and exhausting the air through an outlet.
With respect to claim 2, Brown as modified teaches wherein the cup (Brown, Fig.1, 34) is a first cup and the chamber is a first chamber (interior of cup 34), and the suction assembly further comprises a second cup (Fig.13, 134) that is interchangeable with the first cup, the second cup defines a first opening and a second opening, the first opening of the second cup is configured to be removably connected to the intermediate portion of the housing and the second opening of the second cup is configured to interface with the skin surface to define a second chamber within the second cup (Brown; see Fig.13, where the assembly of Brown includes cups 34, 134, and 234 which are interchangeable and each cup has a proximal end for attachment to the intermediate portion of the housing and the second end (rim) which is configured for interfacing with the skin of the user as described in [0033]). 
With respect to claim 3, Brown as modified teaches wherein a volume of the first chamber is different than a volume of the second chamber (Brown; see Fig.13 and [0033] where each cup is of a different size and therefore a different volume within the chamber).
With respect to claim 4, Brown as modified teaches wherein a diameter of the second opening of the first cup is different than a diameter of the second opening of the second cup (Brown; see [0033] where each cup has a different radius and therefore a different diameter).
With respect to claim 5, Brown as modified teaches when the second cup (Brown, Fig.20, 134) is interchanged with the first cup and the first opening of the second cup is removably connected to the intermediate portion of the housing (cup 134 is connected in the same way that cup 34 is connected), the pump (56) is configured to reduce a pressure within the second chamber to draw the skin surface into the second chamber by pumping gas from the second chamber into the inlet and exhausting the gas out the outlet ([Brown, 0036] as modified by the outlet as taught by Rodan to exhaust gas in order to create suction as discussed in claim 1 above [0048]-[0049]), and wherein in response to the skin surface being drawn into the second chamber the body moves in the longitudinal direction to maintain contact with the skin surface (Khorassani; “The movable plate 104 is subject to reduced pressure P2 on the side facing the ceiling 101 to cause the movement of the fingers 6c towards the skin 103”, [0069]. The movable plate moves downward due to suction from a vacuum pump to bring the fingers into contact with the skin when the skin is drawn into the suction chamber 5c, and is operated in this manner in response to the skin being drawn into the suction chamber 5c by the operator).
With respect to claim 6, Brown as modified teaches wherein the body is movable in the longitudinal direction between an extended position, a retracted position, and an intermediate position between the extended position and the retracted position (Khorassani; see Fig.15 where in a retracted position the movable plate would be closer to top 106, in an extended position movable plate 104 would be closer to plate 101, and the movable plate would be in between either of the retracted and expanded position when in an intermediate position).
With respect to claim 7, Brown as modified teaches the limitations of claim 6.
Brown as modified does not teach wherein the body is biased towards the extended position.
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the body of Brown as modified by switching the location of the springs (Khorassani, Fig.15, 109) to be below the movable plate (104) and the suction port (113) to be above the movable plate to have the body biased towards an extended position since it has been held that rearranging parts of an invention involved only routine skill in the art. In re Japiske, 86 USPQ 70. (1950). See MPEP 2144.04.
With respect to claim 8, Brown as modified teaches further comprising a heater (Brown; Fig.13, 68, [0037]) that heats the body and wherein the supplemental therapy is heat (with the above modification the location of the heater in Brown would heat the body of Khorassani located in Brown as the heater of Brown is at the bottom of the housing where the body is located in the modification and the heater is configured to heat the chamber where the body is located, (Brown, [0037])).
With respect to claim 9, Brown as modified teaches further comprising a controller (Brown, Fig.13, 58, [0037]) that is configured to control the heater to heat at a predetermined intensity (Brown, [0037], “in one nonlimiting example, the infrared heating element 68 may reach and maintain a temperature of 50°C within 3 min.”)
With respect to claim 12, Brown as modified teaches wherein the body includes protrusions (Khorassani, “fingers” Fig.15, 6c) and wherein the supplemental therapy is acupressure (the fingers 6c of Khorassani are used for massage to compress the skin (Abstract) and are capable of being used for acupressure).

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Khorassani and Rodan as applied to claim 1 above, and further in view of Liu et al. (US 2022/0096312 A1).
With respect to claim 10, Brown as modified teaches the limitations of claim 1.
Brown as modified does not teach further comprising a motor that vibrates the body and wherein the supplemental therapy is vibration.
However, Liu teaches a suction device (Fig.1) further comprising a motor (Fig.2, 30) that vibrates the body (Fig.2, sections 13, 14, 50; [0028]) and wherein the supplemental therapy is vibration ([0028]) to provide “more diversified choices and somatosensory effects of massage.”, [0010]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Brown as modified to further comprise a motor that vibrates the body as taught by Liu to provide multiple sensory massage effects for the user.
With respect to claim 11, Brown as modified teaches further comprising a controller (Liu, control board 21) that is configured to control the motor at a predetermined intensity ([0028]).

Claim(s) 14, 17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO 2021092586 A1) in view of Khorassani (US 2017/0252261 A1) and Rodan et al. (US 2020/0222269 A1) and further in view of Schatz (5,295,982) and Muller et al. (US 6,319,212 B1).
With respect to claim 14, Brown teaches A suction assembly (Fig.1, 10) comprising: a therapy unit (12) comprising: a housing extending along a longitudinal direction (housing 12 extends from top to bottom in a longitudinal direction); an inlet (60, Fig.6) provided at a first end of the housing (bottom of housing shown in Fig.6); a pump (Fig.13, 56; [0036] “air pump”) in fluid communication with the inlet ([0036],” The air pump 56 is in fluid communication with a port 60 (FIG. 6) in the lower portion 16 of the housing 12, such as via tubes 62”); and a body (52 and 54, Fig.’s 2, 6, and 20; [0035], massage formation and massage nodes) provided at the first end of the housing (bottom of housing shown in Fig.6) and that is configured to apply a supplemental therapy to a skin surface ([0035], massage); and a cup (Fig.1, 34; [0032]) that defines a first opening (proximal portion 36) and a second opening (rim 44) see Fig.13, embodiments of cup 34, 134, and 234, where the first opening is the top of each cup shown and the second opening is the bottom opening of each cup shown that interfaces with the users skin), and a wall between the first opening and the second opening (see Fig.13), the first opening is configured to be removably connected to an intermediate portion of the housing (16; [0034], the proximal portion 36 of the cup is attached to portion 16 of the housing) and the second opening is configured to interface with the skin surface to define a chamber within the cup ([0032], “cup attachment 34 is removably received on the housing 12” and “the cup attachment 34 may have a generally cylindrical distal portion 40 with a hollow interior 42 and a bottom rim 44 arranged to be placed against a user's skin.”), and, wherein the pump (56) is configured to reduce a pressure within the chamber to draw the skin surface into the chamber by pumping gas from the chamber into the inlet (60; as described in [0036]), and wherein the wall of the cup (34) is translucent ([0032], “transparent”) and the suction assembly is dimensioned to provide a user with a view into the chamber through the wall of the cup that is substantially unobstructed by the housing (the cup 34, 134, 234 is transparent and extends from the bottom of the housing and is therefore provides a user with a view into the chamber through the wall of the cup as shown by dashed lines in Fig.2 that is unobstructed by the housing.)
Brown does not teach wherein the body is movable in the longitudinal direction and wherein in response to the skin surface being drawn into the chamber the body moves in the longitudinal direction to maintain contact with the skin surface.
However, Khorassani teaches a similar suction massage device (Fig.15) comprising a body (the body includes fingers 6c, movable plate 104 and springs 109; the fingers 6c provide massage [0011])and wherein the body is movable in the longitudinal direction and wherein in response to the skin surface being drawn into the chamber the body moves in the longitudinal direction to maintain contact with the skin surface (“The movable plate 104 is subject to reduced pressure P2 on the side facing the ceiling 101 to cause the movement of the fingers 6c towards the skin 103”, [0069]. The movable plate moves downward due to suction from a vacuum pump to bring the fingers into contact with the skin when the skin is drawn into the suction chamber 5c, and is operated in this manner in response to the skin being drawn into the suction chamber 5c by the operator) to provide an additional compression treatment to a user while simultaneously applying a suction treatment ([0074]). Additionally, the body is fully capable of being moved directly by the skin surface when it is being drawn into the chamber, as the pressure of the skin surface when it is being sucked into the lower chamber is fully capable of overcoming the force of the of the fingers and the pressure P2.
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the body of Brown to include the movable plate 104, fingers 6c, springs 109 and chamber 105 within the bottom of the housing of Brown to provide a body movable in the longitudinal direction in response to the skin surface being drawn into the chamber as taught Khorassani to maintain contact with the skin surface and to provide an adjustable contact with the skin surface for the benefit of two simultaneous treatments including compression and suction. With this modification protrusions 54 of Brown would be the tips of the fingers that would protrude and move through bottom plate 52 of Brown in the same way that fingers 6c protrude and move through bottom plate 101 of Khorassani. The port 60 of Brown would still be centrally located within plate 52 and the tube 62 (Fig.19, Brown) extending from port 60 would also extend through plate 104 and chamber 15 to the pump 56 in such a way that plate 104 would move up and down around and relative to the tube 62. A second suction port 113 for chamber 105 would be located in a different location away from tube 62. 
Brown as modified by Khorassani does not teach that the inlet is a plurality of inlets.
However, Schatz teaches a suction device for the skin comprising a plurality of inlets (Abstract, Fig. 5, inlets 4a, and Fig.8 which shows tubes 17 leading to vacuum pump for each inlet) into the suction pump to provide a distribution of the vacuum pressure to the user (col. 2, lines 31-32).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the inlet of Brown as modified to be a plurality of inlets as taught by Schatz to evenly distribute the vacuum pressure provided to the skin of the user. With this modification each of the plurality of inlets would have their own tube leading into the pump and the movable plate would move longitudinally relative to the tubes of each inlet.
Brown as modified does not teach an outlet provided at the second end of the housing in communication with the pump to exhaust gas.
However, Rodan teaches a suction device (Fig.1) comprising a housing (12) and a vacuum pump (Fig. 3, 30) with an inlet (Fig.3, 16A) for the vacuum pump (30) on one side of the housing (left side in Fig.3) and an outlet (vent 44) to exhaust gas from the pump (30) on the other side of the housing (right side of housing) as a known location for an outlet as an outlet is required to create the suction within an air pump ([0048]-[0049]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the housing on Brown as modified to further include an outlet at the second end of the housing as taught by Rodan as a known location for an outlet which, as further taught by Rodan, is a required component for an air pump to create suction by drawing in air into an inlet and exhausting the air through an outlet.
Brown as modified does not teach that the outlet is a plurality of outlets.
However, Muller teaches a vacuum massage device having a pump (41) comprising a plurality of outlets (52, Fig.5).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the outlet of Brown as modified to comprise a plurality of outlets as taught by Muller as a known alternative configuration for exhausting the gas from the pump.
With respect to claim 17, Brown as modified teaches wherein the therapy unit further comprises a plurality of rings at the intermediate portion of the housing that together with the first opening of the cup define a pressure-tight connection between the intermediate portion of the housing and the cup (Brown, [0034] describes that the cup is connected to the housing via a threaded connection and the threads would comprise the plurality of rings).
With respect to claim 20, Brown as modified wherein the cup (Brown, Fig.1, 34) is a first cup and the chamber is a first chamber (interior of cup 34), and the suction assembly further comprises a second cup (Fig.13, 134) that is interchangeable with the first cup, the second cup defines a first opening and a second opening, the first opening of the second cup is configured to be removably connected to the intermediate portion of the housing and the second opening of the second cup is configured to interface with the skin surface to define a second chamber within the second cup (Brown; see Fig.13, where the assembly of Brown includes cups 34, 134, and 234 which are interchangeable and each cup has a proximal end for attachment to the intermediate portion of the housing and the second end (rim) which is configured for interfacing with the skin of the user as described in [0033]).
With respect to claim 21, Brown as modified teaches wherein a volume of the first chamber is different than a volume of the second chamber (Brown; see Fig.13 and [0033] where each cup is of a different size and therefore a different volume within the chamber).
With respect to claim 22, Brown teaches wherein a diameter of the second opening of the first cup is different than a diameter of the second opening of the second cup (Brown; see [0033] where each cup has a different radius and therefore a different diameter).

Claim(s) 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Khorassani, and Rodan as applied to claim 1 above and Brown, Khorassani, Schatz and Rodan and Muller as applied to claim 14 above, and further in view of Blanche (US 2022/0062093 A1).
With respect to claim 13, Brown as modified teaches the limitations of claim 1.
Brown as modified does not teach further comprising a filter that is removably connected between the inlet and the pump.
However, Blanche teaches a similar suction device (Fig.1) further comprising a filter (116) that is removably connected between the inlet (at 114) and the pump ([0057]) to prevent unwanted materials from being sucked into the device ([0056]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Brown as modified to further comprise a filter removably connected between the inlet and the pump as taught by Blanche to prevent unwanted materials from entering into the device.
With respect to claim 15, Brown as modified teaches the limitations of claim 14. Brown also teaches providing cups of different sizes to accommodate different body parts ([0033]). Brown is silent on the ratio of the width of the cup to the width of the housing and therefore dies not explicitly teach wherein the suction assembly is dimensioned such that a width of the cup at the second opening is within a range of plus or minus fifteen percent of a maximum width of the housing to provide the user with the view into the chamber through the wall of the cup that is substantially unobstructed by the housing.
However, Blanche teaches a suction device (Fig.1) wherein the suction assembly is dimensioned such that a width of the cup (114) at the second opening (opening of 114 shown in Fig.1 that interfaces with the user’s skin) is within a range of plus or minus fifteen percent of a maximum width of the housing (108; see Fig.1 where opening of 114 is substantially the same size as the housing 108 and would therefore be within a range of plus or minus fifteen percent of a maximum width of the housing). Additionally, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the cup to have a width within a range of plus or minus fifteen percent of the maximum width of the housing since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. (1955) See MPEP 2144.04. Furthermore, applicant appears to have placed no criticality on the claimed range (see pp. 31 - 32 of the Specification where the suction assembly can be dimensioned in a number of ways to ensure that the views within the chamber are substantially unobstructed by the housing). In the instant case, the device of Brown would not operate differently with the claimed dimensions and the device would still function appropriately having the claimed dimensions
With respect to claim 16, Brown as modified teaches the limitations of claims 14.
Brown as modified is silent on the ratio of the width of the housing to the height of the suction assembly and therefore does not teach wherein the suction assembly is dimensioned such that a maximum height of the suction assembly is between 1.5 and 1.75 times larger than a maximum width of the housing to provide the user with the view into the chamber through the wall of the cup that is substantially unobstructed by the housing.
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the suction assembly to have a maximum height between 1.5 and 1.75 times larger than a maximum width of the housing since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. (1955) See MPEP 2144.04. Furthermore, applicant appears to have placed no criticality on the claimed range (see pp. 31 - 32 of the Specification where the suction assembly can be dimensioned in a number of ways to ensure that the views within the chamber are substantially unobstructed by the housing). In the instant case, the device of Brown would not operate differently with the claimed dimensions and the device would still function appropriately having the claimed dimensions.  

Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Khorassani, Schatz, and Rodan and Muller as applied to claim 17 above, and further in view of Smith et al. (US 2015/0231021 A1).
With respect to claim 18, Brown as modified teaches the limitations of claim 17.
Brown as modified does not teach further comprising a controller that is configured to control a function of the therapy unit in response to a command received from an external device.
However, Smith teaches a negative pressure therapy device (Fig.1, Abstract) further comprising a controller (first valve 206, [0041]) that is configured to control a function of the therapy unit (102) in response to a command received from an external device (external controller 212, Fig.1, [0054]) in response to conditions at the therapy unit or a second therapy unit ([0057]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Brown as modified to further comprise a controller that is configured to control a function of the therapy unit in response to a command received from an external device as taught by Smith as a known configuration for controlling a therapy unit in response to the conditions sensed at the therapy unit or a second therapy unit.
With respect to claim 19, Brown as modified teaches wherein the external device is a second suction assembly (Smith; [0057], describes communication between first and second therapy units 102 and 106 to control the negative pressure applied to each unit).

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. Applicant argues on page 8 of Remarks that the combination of Brown, Khorassani, and Rodan, alone or in combination, do not disclose or suggest a body moveable in the longitudinal direction or that in response to the skin surface being drawn into the chamber the body moves. Applicant points out that the port 60 of Brown is in the center of the massage formation 52 to provide suction to the chamber within the cup. Khorassani discloses a side port for suction P1 in the suction chamber, and provides a side port in the chamber 114 to provide suction P2 to bias the springs toward plate 101. The applicant argues that the modification would not work because Brown requires the inlet port to be in the center of the lower plate and therefore suction through port 60 would interfere with the ability to move the plate 104 as the chamber 105 would no longer be sealed from the lower chamber. However, the port 60 is attached to tube 62 of Brown that leads directly to the pump. The examiner clarified the modification in the rejection above to explain that: “The port 60 of Brown would still be centrally located within plate 52 and the tube 62 (Fig.19, Brown) extending from port 60 would also extend through plate 104 and chamber 15 to the pump 56 in such a way that plate 104 would move up and down around the tube 62. A second suction port 113 for chamber 105 would be in a different location away from tube 62. Therefore, both chambers would still be sealed off from one another and the device would still work as proposed.
Applicant argues on page 10 of Remarks that “the operation of the vacuum pump is a conscious decision by the therapist to “carry out treatment by continuous local compression that is controllable in degree by the pressure P2” and that the movement of the fingers is not “in response to the skin surface being drawn into the chamber”. The examiner respectfully disagrees and asserts that the user operates the vacuum source to move the fingers in response to the skin surface being drawn into the chamber because that indicates that the device is powered on for use. Additionally, the body is fully capable of being moved directly by the skin surface when it is being drawn into the chamber, as the pressure of the skin surface when it is being sucked into the lower chamber is fully capable of overcoming the force of the of the fingers and the pressure P2.
New prior art references Schatz and Muller are introduced in claim 14 to address amendments to the claim rendering the arguments moot.
As such, the claims remain rejected as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/               Examiner, Art Unit 3785                      

/SAMCHUAN C YAO/               Supervisory Patent Examiner, Art Unit 3785